DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nobori et al (US 5,616,024) in view of Nagy et al (US4,559,278) and Breuer et al (US 6,969,950). 

Nagy shows it is known to provide a metal conductor such as a molybdenum conductor that is coated with a barrier layer for the protection of the metal conductor (also, see Abstract). Breuer also shows it is known to provide a molybdenum metal which is coated with a barrier layer to protect the metal from oxidation and corrosion (also, see column 2, lines 3-37). 
In view of Nagy and Breuer, it would have been obvious to one of ordinary skill in the art to adapt Nobori with the metal wire that is coated with a barrier layer for the protection of the meta wire from oxidation or corrosion and predictably prolong the life of the heater. 
With respect to claim 9, Nobori further shows the substrate support as a monolith body that is sintered and hot-pressed at a temperature of 1,800° C that encompasses the recited range of greater than or about 1500° C. Also, see column 29, lines 2-5.
With respect to claims 11, 12 and 14, Nagy shows the barrier layer includes rhenium having a thickness of 3-1200 nm which encompasses the recited range of less than or about 5 um, and Breuer shows the barrier layer that includes rhenium as well as ruthenium wherein such barrier layer, having a thickness of 1.5 to 3 um. And the barrier layer showing the claimed material would also predictably prevent interaction between 
With respect to claims 15 and 16, Nobori shows the platen that comprise a ceramic including aluminum oxide or aluminum nitride. 
With respect to claims17, Nobori shows that the metal wire includes molybdenum or tungsten.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobori in view of Nagy and Breuer as applied to claims 8, 9, 11, 12 and 14-17 above, and further in view of Ito (US 2005/0016986).  
Nobori in view of Nagy and Breuer shows the method claimed except for the barrier layer comprising a nitride or oxide. 
Ito shows it is known to provide a heater that include a heating element (12) provided with a coated layer (24/240), as a barrier layer, which includes oxide elements that improves temperature uniformity of the heating element (also, see para 0103-104 and 0264-0265). 
In view of Ito, it would have been obvious to one of ordinary skill in the art to adapt Nobori, as modified by Nagy and Breuer, with a coated layer as a barrier layer that includes oxides material that not only protects the metal wire but also improves the temperature uniformity of the heater for more effective heating of the substrate/wafer supported on the substrate support. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobori in view of Nagy and Breuer as applied to claims 8, 9, 11, 12 and 14-17 above, and further in view of Pease et al (US 2013/0220989).   
Nobori in view of Nagy and Breuer shows the method claimed except for the metal wire having a thickness of less than or about .3 mm. 
Pease shows it is known to provide a heating element in a ceramic heater that supports a semiconductor substrate wherein the heating element can be provided as a wire or foil heater wherein the heating element has a thickness of 2 um to 1 mm which encompasses the recited range of less than or about .3 mm. Also, see para 0017. 
In view of Pease, it would have been obvious to one of ordinary skill in the art to adapt Nobori, as modified by Nagy and Breuer, with the metal wire having a thickness of less than or about .3 mmm used for heating a substrate support wherein such heating element would be suitable to provide high heating temperatures that is suitable and adequately effective for heating semiconductor substrates/wafers in the art. 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nobori et al (US 5,616,024) in view of Ito (US 2005/0016986)
Nobori shows the method for forming a semiconductor substrate support claimed including positioning a first ceramic body (17) within a mold (16), disposing a heater (20) on the first body, positioning a second ceramic body (19), and forming a monolith body (21) that comprises a platen for a semiconductor substrate/wafer support as the first ceramic body and second ceramic body are sintered. Nobori shows the heater (20) comprising a metal wire including a molybdenum or tungsten wire (also, see Figure 3a, and column 12, lines 65-67), but does not show a barrier layer extending about the metal wire. 
Ito shows it is known to provide a heater that include a heating element (12) provided with a coated layer (24/240), as a barrier layer, which includes oxide elements that improves temperature uniformity of the heating element (also, see para 0103-104 and 0264). 
In view of Ito, it would have been obvious to one of ordinary skill in the art to adapt Nobori with a coated layer as a barrier layer that includes oxides material that not only protects the metal wire but also improves the temperature uniformity of the heater for more effective heating of the substrate/wafer supported on the substrate support. 
With respect to claim 19, Nobori shows the monolith body that is sintered and hot-pressed at a temperature of 1,800° C that encompasses the recited range of greater than or about 1700° C. Also, see column 29, lines 2-5.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobori in view of Ito as applied to claims 18 and 19 above, and further in view of Pease et al (US 2013/0220989).   
Nobori in view of Ito shows the method claimed including Ito showing the barrier layer (24/240) that is coated over a heating element wherein the barrier layer including an oxide layer (e.g., yttria) having a thickness of  3 um (also, see para 0265) which is less than the recited range of 5 um. But, Nobori does not show the metal wire having a thickness of less than or about .3 mm. 
Pease shows it is known to provide a heating element in a ceramic heater that supports a semiconductor substrate wherein the heating element can be provided as a wire or foil heater wherein the heating element has a thickness of 2 um to 1 mm which encompasses the recited range of less than or about .3 mm. Also, see para 0017. 
In view of Pease, it would have been obvious to one of ordinary skill in the art to adapt Nobori, as modified by Ito, with the metal wire having a thickness of less than or about .3 mmm used for heating a substrate support wherein such heating element would be suitable to provide high heating temperatures that is suitable and adequately effective for heating semiconductor substrates/wafers in the art. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761